 
Executive Employment Agreement
for Joseph L. Longever
 
THIS AGREEMENT is made as of the 23rd day of November, 2009, by and between
Fushi Copperweld, Inc., a Nevada corporation (the “Company”), and Joseph L.
Longever, an individual (“Executive”).
 
WITNESSETH:
 
WHEREAS, the Company is engaged in the manufacture, distribution, and sale of
copper-clad bimetallic wire and strand products; and
 
WHEREAS, the Company desires to employ Executive as a senior executive officer
of the Company as of November 23, 2009 (the “Effective Date”), and Executive
desires to accept such employment on the terms and conditions hereinafter set
forth;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:
 
1.           Employment.  The Company hereby employs Executive, and Executive
hereby accepts employment with the Company on the terms and conditions
hereinafter set forth.
 
2.           Term of Employment.  The initial term of employment under this
Agreement shall be for a five-year period commencing on the Effective Date and
terminating on the fifth anniversary of the Effective Date (the “Term”);
provided that such Term shall be automatically extended for an additional
one-year period upon the same terms and conditions contained herein on the
expiration date of the Initial Term and on any additional term (each period
being the “Term”) unless a written notice of non-renewal is given by either
party at least ninety (90) days before the expiration date of the then current
Term.
 
3.           Nature of Employment.  Executive is employed as Co-Chief Executive
Officer of the Company, and consistent with such position, Executive shall,
subject to the direction of the Board of Directors of the Company (“Board”),
direct and manage the affairs of the Company as assigned.  Executive shall
report to and be responsible solely to the Board.  Executive agrees to serve as
an executive officer or director of other subsidiaries of the Company at the
request of the Board without additional compensation.  During the Term
(including any extensions or renewals thereof), Executive shall have no other
employment or provide services to any other person other than the Company and
its subsidiaries without the prior written consent of the Board.  Accordingly,
Executive agrees to devote his full working time to the business of the Company;
provided, however, nothing herein contained shall restrict or prevent Executive
from owning and dealing in stocks, bonds, securities, real estate, commodities,
or other investment properties for his own benefit or the benefit of his
family.  Further, nothing herein contained shall restrict or prevent Executive,
subject to the prior approval of the Board, from serving on the board of
directors of any entity, including any charitable, religious or civic entity,
which does not directly or indirectly compete with the Company and does not
materially interfere with his duties and responsibilities for the Company.
 

--------------------------------------------------------------------------------


 
4.           Compensation.
 
(a)           Annual Base Salary.  Executive’s annual salary rate for the
services rendered on behalf of the Company and its subsidiaries during the Term
shall be no less than $225,000 per year, payable in equal bi-monthly
installments.  From time to time during the Term, Executive’s base salary may be
increased at the discretion of the Board, but shall in no event be decreased
from the amount of the base salary in effect at that time.  The Board shall
review Executive’s base salary at least on an annual basis.
 
(b)           Annual Cash Bonus.  In addition to Executive’s base salary,
Executive shall be entitled to participate during the Term in an annual cash
bonus plan generally available to senior executives of the Company, including
any cash bonus plans and equity incentive plans sponsored by the Company.  Any
annual cash bonus shall be paid to Executive within two and one-half (2.5)
months following the end of the fiscal year of the Company in which the
Executive first becomes entitled to such bonus.  Executive shall be entitled to
payment of any annual cash bonus only if the Executive is employed by the
Company on the date that the bonus is paid.
 
(c)           Equity Awards.  The Board has approved a non-qualified stock
option (the “Option”) to be granted to Executive for 200,000 shares of common
stock of the Company (“Shares”) as of the Effective Date under the Fushi
Copperweld, Inc. 2007 Stock Incentive Plan (the “Stock Incentive Plan”) and a
stock option agreement to be provided by the Company.  If Executive remains
employed with the Company or its subsidiaries on the applicable vesting dates,
the Option shall vest in tranches on the dates and with the exercise price per
Share set forth on Exhibit A attached hereto.  The Board has also approved a
restricted stock award to Executive for 50,000 Shares as of the Effective Date
under the Stock Incentive Plan and a restricted stock agreement to be provided
by the Company.  If Executive remains employed with the Company or its
subsidiaries on the applicable vesting dates, the restricted Shares shall vest
in tranches on the dates set forth on Exhibit A-1 attached hereto.
 
5.           Expenses.  Executive is authorized to incur reasonable expenses in
connection with the business of the Company, including reasonable expenses for
business travel and similar items, in accordance with the Company’s business
expense policy in effect from time to time.  The Company will reimburse
Executive for all such expenses during any calendar year upon the presentation
by Executive, from time to time, of an itemized account of expenditures
applicable to such calendar year, but in no event later than the end of the
calendar year following the calendar year in which such expenditures
occurred.  Executive shall be authorized to travel in business class and when
not available, in first class, at Company expense, for air travel outside the 48
contiguous states of the United States or any air travel over three hours in
duration.
 
6.           Vacation.  Executive shall be entitled to paid vacations during
each calendar year of the Term at such times and for such duration as may be
determined by the Board, taking into consideration the needs and requirements of
the Company for Executive’s services; provided, however, the minimum paid
vacation to which Executive shall be entitled in any calendar year shall be
three (3) weeks, and Executive shall not be entitled to payment for any unused
vacation as of the end of any calendar year.
 
2

--------------------------------------------------------------------------------


 
7.           Additional Benefits.  During the Term, the Company shall pay for
and provide Executive with a term life insurance policy in an amount of $225,000
at standard, non-smoking insurance premium rates (or such lesser amount that can
be provided at the same cost as such policy).  During the Term, the Company
shall cover Executive and, subject to the terms of the applicable plan, his
eligible dependents shall have the right to participate in, any executive
employee pension or welfare benefit plans provided by the Company to its
U.S.-based officers generally, including any group life, hospitalization,
medical, dental, accidental death and disability, long-term disability income
replacement insurance, and retirement plans.
 
8.           Death During Employment.  If Executive dies during the Term, the
Company shall pay to the estate of Executive any accrued and unpaid salary and
any accrued and unpaid bonus for any prior fiscal year of the Company.  This
Agreement shall thereupon terminate, and the Company shall have no further
obligation to the estate of Executive.
 
9.           Permanent Disability During Employment.  If during the Term
Executive’s employment with the Company and its subsidiaries is terminated on
account of his becoming permanently disabled, the Company shall pay to Executive
any accrued and unpaid base salary to which he would otherwise be entitled by
the end of the month in which Executive becomes permanently
disabled.  Thereafter, Executive shall continue to receive his then base salary,
at its regular payment times, minus any payments provided by the Company’s
benefit plans (including disability benefits paid pursuant to Section 7 above)
and by any government sponsored program, for a six (6) month period from the
date of Executive’s permanent disability.  This Agreement shall thereupon
terminate and the Company shall have no further obligation to Executive except
as may be provided under the Company’s long-term disability plans during the
term of such disability and for the payment of any pro rata portion of any bonus
or incentive plan benefit.  Permanent disability for purposes of this Agreement
shall mean a physical or mental condition of Executive that renders Executive
incapable of performing the essential duties of his job and which condition
shall be medically determined to be of permanent duration as same is construed
under the Company’s disability plans.
 
10.           Termination for Cause.  The Company may terminate Executive’s
employment at any time “for Cause.”  The term “for Cause” shall mean any act or
failure to act on the part of Executive which constitutes:  (i) an unauthorized
use or disclosure by Executive of the Company’s confidential information or
trade secrets, which use or disclosure causes material harm to the Company; (ii)
a material breach by Executive of any agreement between him and the Company;
(iii) a material failure by Executive to comply with the Company’s written
policies; (iv) Executive’s indictment of, or plea of “guilty” or “no contest”
to, a felony under the laws of the United States or any state thereof or any
foreign jurisdiction in which the Company conducts business which if occurring
in the United States would constitute a felony under its laws or the laws of any
state thereof; (v) Executive’s gross negligence or willful misconduct that
results in material harm to the Company; or (vi) a continual failure by
Executive to perform assigned duties after receiving written notification of
such failure from the Board.  The Company shall be entitled to terminate the
employment relationship hereunder upon thirty (30) days prior written notice to
Executive, which notice shall state the reason for such termination, and during
such notice period Executive shall be removed from his duties and
responsibilities.  In the event of a termination for Cause, the Company shall
pay Executive any accrued and unpaid salary and any accrued and unpaid bonus for
any prior fiscal year of the Company, and the Company shall have no further
obligation or liability to Executive under this Agreement.
 
3

--------------------------------------------------------------------------------


 
11.           Termination For Good Reason.  If any of the following events
occurs within thirty (30) days before or during the twelve (12) months
immediately following the effective date of a “Change in Control” (as
hereinafter defined), Executive may resign from his employment for Good Reason
by giving written notice of resignation within 60 days following such event (but
in no case prior to such Change in Control):
 
(a)           a material reduction in the scope of Executive’s assigned duties
and responsibilities from those in effect immediately prior to a Change in
Control or the assignment of duties or responsibilities that are inconsistent
with Executive’s status in the Company; provided that the insertion of an
additional layer of management shall not constitute a material change in scope
of Executive’s assigned duties and responsibilities or be inconsistent with
Executive’s status in the Company;
 
(b)           a reduction by the Company of Executive’s base salary;
 
(c)           the Company’s requirement that Executive be based anywhere other
than the Company’s office at which he was based prior to the Change in Control
if Executive is required to spend more than two days per week on a regular basis
(other than normal business travel) at a business location not within 50 miles
of Executive’s primary business location as of the Change in Control; or
 
(d)           the failure by the Company to continue to provide Executive with
benefits substantially similar to those specified in Section 7 of this Agreement
unless the new owner of the Company or the Company deem it necessary to change
such benefits in order to conform to applicable law.
 
Any written notice of resignation for Good Reason shall describe in reasonable
detail the circumstances believed to constitute Good Reason.  Notwithstanding
Executive’s provision of a notice of resignation for Good Reason, the Company
shall have the right to remedy or cure for a period of 30 days following its
receipt of such notice the circumstances described by Executive as constituting
Good Reason and Executive’s resignation shall become effective on the 31st day
following notice to the Company if the Company fails to remedy or cure the
circumstances constituting Good Reason within such 30-day period.
 
For purposes of this Agreement, a “Change in Control” means the date on which
the earliest of the following events occur:
 
(a)           the acquisition by any entity, person or group of beneficial
ownership, as that term is defined in Rule 13d-3 under the Securities Exchange
Act of 1934, of outstanding stock of the Company possessing a majority of the
total combined voting power of all outstanding shares of stock of the Company
(“Voting Stock”);
 
(b)           the merger or consolidation of the Company with one or more
corporations as a result of which the holders of outstanding Voting Stock of the
Company immediately prior to such a merger or consolidation hold less than a
majority of the Voting Stock of the surviving or resulting corporation; or
 
4

--------------------------------------------------------------------------------


 
(c)           the transfer of substantially all of the property of the Company
other than to an entity of which the Company owns at least 80% of the Voting
Stock.
 
12.           Severance upon Termination Without Cause or for Good Reason.  If,
during the Term, the Company terminates Executive’s employment with the Company
and its subsidiaries for any reason other than for Cause or Executive’s death or
permanent disability, or Executive terminates his employment for Good Reason
(not including the Company’s or Executive’s non-renewal of the Term) and
Executive executes and delivers to the Company a valid and effective release of
all claims against the Company and its affiliates in the form provided as
Exhibit B hereto, Executive shall be entitled to receive (i) a lump sum cash
payment in the amount of any accrued and unpaid salary as of his date of
termination, (ii) a lump sum cash payment equal to any accrued and unpaid bonus
for any prior fiscal year, (iii) an amount equal to the sum of (a) 50% of his
then current annual base salary and (b) 50% of the average annual cash bonus
payments paid by the Company to the Executive during the preceding three (3)
fiscal years of the Company, and such sum shall be payable in six (6)
substantially equal monthly payments; provided that each payment is intended to
constitute a separate payment within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”).  Further, the Company shall continue
the medical and life insurance benefits which Executive was receiving on the
date of his termination for a period of six (6) months after the date of his
termination; provided such continued coverage shall end on the date Executive
has commenced employment elsewhere and becomes eligible for participation in a
similar type of benefit program of his successor employer.  Except as provided
in this Section 12, Executive shall not be entitled to any other severance
benefits from the Company or any of its subsidiaries or affiliates, and the
Company shall have no other obligation or liability to Executive under this
Agreement.  In the event of termination without Cause, Executive shall be
obligated to mitigate the Company’s obligations to him under this Section 12 and
any amounts earned by Executive subsequent to his termination of employment and
during the period of severance payments hereunder shall serve as an offset to
the severance payments due him by the Company under this Section 12.  In the
event of resignation for Good Reason, Executive shall not be obligated in any
way to mitigate the Company’s obligations to him under this Section 12 and any
amounts earned by Executive subsequent to his termination of employment shall
not serve as an offset to the severance payments due him by the Company under
this Section.
 
In the event the Company willfully and materially breaches this Agreement and
fails to remedy or otherwise cure such breach or breaches within 30 days
following written notice of resignation by Executive to the Company specifying
in reasonable detail such alleged breach or breaches of this Agreement,
Executive shall be deemed to have been terminated without Cause by the Company
on the 31st day following such notice of resignation.  Accordingly, Executive
shall be entitled to receive all payments and benefits due Executive in the
event of termination without Cause, as set forth in this Section 12.
 
13.           Board/Committee Resignation.  Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the Board (and any committees
thereof) and the board of directors (and any committees thereof) of any of the
Company’s subsidiaries or affiliates.
 
5

--------------------------------------------------------------------------------


 
14.           Property of Company.  Executive agrees that upon the termination
of his employment he will turn over to the Company all property and confidential
information of the Company which has come into his possession while an executive
of the Company.
 
15.           Covenants by Executive.
 
(a)           Non-competition.  During the Term under this Agreement including
any renewals or extensions thereof, and for a period of twenty-four (24) months
thereafter, Executive shall not, without the prior written approval of the
Company, directly or indirectly, engage in any competitive activity as employer,
employee, partner, stockholder, joint venturer, consultant, director or
otherwise, enter into or in any manner take part in any business or other
endeavor which would be in competition with the Company in the continental
United States and mainland China, and to the extent Executive has or has had
direct involvement in the Company’s business activities in any other
jurisdiction, such other jurisdictions as such business is conducted or, to the
knowledge of Executive, proposed to be conducted at the time of termination.
 
(b)           Respect for Economic Relationships.  Executive will not, during
the Term of his employment under this Agreement including any renewals or
extensions thereof, and for a period of thirty (30) months thereafter, in any
fashion, form, or manner, either directly or indirectly, solicit, interfere
with, or endeavor to entice away from the Company any customer or person, firm
or corporation, regularly dealing with the Company or directly or indirectly
interfere with, entice away, or cause any other entity to employ any other
employee of the Company.
 
(c)           Validity of Covenants.  Executive agrees that the covenants
contained in this Section 15 are reasonably necessary to protect the legitimate
interests of the Company, are reasonable with respect to time, territory and
scope, and do not interfere with the interests of the public.  Executive further
agrees that the descriptions of the covenants contained in this Section 15 are
sufficiently accurate and definite to inform Executive of the scope of such
covenants.  Executive agrees that the Term, increase in base salary represented
by Section 4(a), and termination provisions contained in Sections 2, 10, 11, and
12 above constitute fully adequate and sufficient consideration for the
covenants contained in Sections 15 and 17 of this Agreement.
 
(d)           Specific Performance.  Executive agrees that a breach or violation
of any of the covenants under this Section 15 will result in immediate and
irreparable harm to the Company in an amount which will be impossible to
ascertain at the time of the breach or violation and that the award of monetary
damages will not be adequate relief to the Company.  Therefore, the failure on
the part of Executive to perform all of the covenants established by this
Section 15 shall give rise to a right of the Company to obtain enforcement of
this Section 15 in a court of equity by a decree of specific performance or
other injunctive relief.  This remedy, however, shall be cumulative and in
addition to any other remedy the Company may have.
 
(e)           Survival of Covenants.  The provisions of this Section 15 shall
survive the termination of this Agreement and Executive’s employment for any
reason.
 
6

--------------------------------------------------------------------------------


 
16.           Patent, Trade Dress and Trademark Assignment.  If Executive
creates, invents, designs, develops, contributes to or improves any works of
authorship, inventions, intellectual property, materials, documents or other
work product (including without limitation, research, reports, software,
databases, systems, applications, presentations, textual works, content, or
audiovisual materials), either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any Company resources, without additional consideration
Executive hereby irrevocably assigns, transfers and conveys, to the maximum
extent permitted by applicable law, all rights, title, and interest in and to
any and all trade secrets, inventions, letters patent, applications for letters
patent, trade dress, and trademarks whether or not subject to state or federal
trademark.  Executive further agrees to disclose promptly to the Company any
such works of authorship, inventions, intellectual property, materials,
documents or other work product, and, at the request and expense of the Company,
to apply for letters patent or registration thereon in every jurisdiction
designated by the Company.
 
17.           Confidential Information.  Executive agrees both during the Term
and thereafter to keep secret and confidential all information labeled
confidential or not generally known which is heretofore or hereafter acquired
concerning the business and affairs of the Company, including without
limitation, information regarding trade secrets, trade dress, proprietary
processes, confidential business plans, market research data and financial data,
and further agrees not to disclose any such information to any person, firm, or
corporation or use the same in any manner other than in furtherance of the
business or affairs of the Company or unless such information shall become
public knowledge by other means Executive agrees that such information is a
valuable, special, and unique asset of the Company.  Upon the termination of
Executive’s employment with the Company, Executive shall immediately return to
the Company all documents, records, notebooks, and similar repositories of
information relating to confidential information of the Company and/or the
development of any inventions.  The provisions of this Section 17 shall survive
the termination of this Agreement and Executive’s employment for any reason.
 
18.           Waiver of Breach.  The waiver by the Company or Executive of any
breach of a provision of this Agreement shall not operate or be construed as, a
waiver of any subsequent breach by the parties.
 
19.           Notice.  All notices, requests, demands, payments, or other
communications hereunder shall be deemed to have been duly given if in writing
and hand delivered or sent by certified or registered mail, return receipt
requested, to the appropriate address indicated below or to such other address
as may be given in a notice sent to all parties hereto:


(a)
if to the Company, to:
   
 
   
 
   
 
   
 
   
 
       

 
7

--------------------------------------------------------------------------------


 
(b)
If to Executive, to:
   
Joseph L. Longever
   
 
   
 
 

 
20.           Entire Agreement.  This Agreement supersedes any and all other
understandings and agreements, either oral or in writing, between Executive, on
one hand, and the Company, or any subsidiary of the Company, on the other hand,
with respect to the subject matter hereof and constitutes the sole and only
agreement between such persons with respect to said subject matter.  Each party
to this Agreement acknowledges that no representations, inducements, promises,
or agreements, oral or otherwise, have been made by any party or by anyone
acting on behalf of any party, which are not embodied herein, and that no
agreement, statement, or promise not contained in this Agreement shall be valid
or binding or of any force or effect.  No change or modification of this
Agreement shall be valid or binding upon the parties hereto unless such change
or modification is in writing and is signed by the parties hereto.
 
21.           Severability.  If any one or more of the provisions contained in
this Agreement shall be held by a court of competent jurisdiction to be invalid,
illegal, or unenforceable in any respect for any reason, that invalidity,
illegality, or unenforceability shall not affect any other provisions hereof,
and this Agreement shall be construed as if that invalid, illegal, or
unenforceable provision had never been contained herein.
 
22.           Parties Bound.  The terms, promises, covenants, and agreements
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that this Agreement may not be assigned by the Company or
Executive without the prior written consent of the other party.
 
23.           Consolidation, Merger or Sale of Assets.  Nothing in this
Agreement shall preclude the Company from consolidating or merging into, or
with, or transferring all or substantially all of its assets to another
corporation which assumes this Agreement and all obligations and undertakings of
the Company hereunder (“Business Transfer”).  Without further action by the
Company, a Business Transfer in itself shall not constitute a termination of the
Executive’s employment.  Upon such Business Transfer, the use of the word
“Company” herein shall mean such other corporation, and this Agreement shall
continue in full force and effect.
 
24.           Settling Disputes.  Subject to Section 24(b), in any dispute,
claim, question or difference arises with respect to this Agreement or its
performance, enforcement, breach, termination or validity (a “Dispute”), the
parties will use their reasonable efforts to attempt to settle the Dispute.
 
(a)           Arbitration.  Subject to Section 24(b), except as is expressly
provided in this Agreement, if the parties do not reach a solution within a
period of 30 business days following the first notice of the Dispute by any
party to the other, then upon written notice by any party to the other, the
Dispute shall be finally settled by arbitration in accordance with the following
procedures:
 
8

--------------------------------------------------------------------------------


 
 
(1)
The matter shall be determined by mandatory arbitration in Nevada, by a Nevada
corporate lawyer who is rated “AV” by Martindale Hubbell Law Directory, who is
selected by agreement of the parties to the dispute and shall be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  If the parties do not agree on the selection of an arbitrator, the
arbitrator will be selected by the American Arbitration Association based on the
criteria stated above.  The parties to the dispute shall pay on a pro rata basis
all fees and expenses charged by the American Arbitration Association for its
services in selecting an arbitrator.  The arbitrator shall base his or her award
on applicable law and judicial precedent and, unless all parties agree
otherwise, shall include in such award the findings of fact and conclusions of
law upon which the award is based.  Judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.

 
 
(2)
The award of the arbitrator will be final and binding as to all the parties to
the claim, dispute, or controversy and will not be subject to appeal, review, or
re-examination by a court or the arbitrator, except for fraud, perjury, manifest
clerical error, or evident partiality or misconduct by the arbitrator that
prejudices the rights of a party to the arbitration.  The award of the
arbitrator may include an award of any damages other than treble, special,
punitive, exemplary, or consequential damages, and, pursuant to the pleading of
any party to the dispute, any court having jurisdiction may enter a judgment of
any award rendered in the arbitration.  The arbitrator shall award to the
prevailing party in the arbitration, if any, as determined by the arbitrator,
all costs incurred by it in connection with the arbitration.  Except as
otherwise required by law, the arbitrator and the parties to the arbitration
shall treat the arbitration proceeding as strictly confidential and shall not
disclose the existence, content, or results of the arbitration without the
advance written consent of every party to the arbitration.

 
 
(3)
If any party fails to proceed with arbitration as provided herein or
unsuccessfully seeks to stay such arbitration, or fails to comply with any
arbitration award, the other party shall be entitled to be awarded costs,
including reasonable attorneys’ fees, paid or incurred by such other party in
successfully compelling such arbitration or defending against the attempt to
stay, vacate or modify such arbitration award.

 
(b)           Arbitration Does Not Apply.  Nothing in this shall limit or
prevent a party from seeking to enforce the performance of this Agreement by
injunction or specific performance upon application to a court of competent
jurisdiction without proof of actual damage (and without the requirement of
posting a bond or other security).
 
25.           Set Off.  The Company’s obligation to pay Executive the amounts
provided and to make arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by Executive to the Company
or its affiliates.
 
9

--------------------------------------------------------------------------------


 
26.           Withholding Taxes.  The Company shall withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
 
27.           Section 409A of the Code.  It is the intention of the parties to
this Agreement that no payment or entitlement pursuant to this Agreement will
give rise to any adverse tax consequences to the Executive under Section 409A of
the Code and Department of Treasury regulations and other interpretative
guidance thereunder, including that issued after the date hereof (collectively,
“Section 409A”).  The Agreement shall be interpreted to that end and, consistent
with that objective and notwithstanding any provision herein to the contrary,
Executive and the Company agree to amend this Agreement in order to avoid, if
practicable, the application of such taxes or interest under Section 409A and in
a manner to preserve the economic benefits of this Agreement from Executive’s
perspective at no additional cost to the Company.  Further, no effect shall be
given to any provision herein in a manner that reasonably could be expected to
give rise to adverse tax consequences under that provision.  Notwithstanding any
other provision herein, if the Executive is a “specified employee” (as defined
in, and pursuant to, Treasury Regulation 1.409A-1(i)) on the date of
termination, no payment of compensation under this Agreement shall be made to
Executive during the period lasting six (6) months from the date of termination
unless the Company determines that there is no reasonable basis for believing
that making such payment would cause Executive to suffer any adverse tax
consequences pursuant to Section 409A.  If any payment to Executive is delayed
pursuant to the foregoing sentence, such payment instead shall be made on the
first business day following the expiration of the six-month period referred to
in the prior sentence.  Moreover, in the event Executive is required to execute
a Release, no amount payable pursuant to Section 12 that is subject to Section
409A shall be paid prior to the expiration of the revocation period without
regard to whether Executive waives such revocation right prior to the expiration
of such period.  Although the Company shall consult with Executive in good faith
regarding implementation of this Section 27, neither the Company nor its
employees or representatives shall have liability to Executive with respect to
any additional taxes that Executive may be subject to in the event that any
amounts under this Agreement are determined to violate Section 409A.
 
28.           Executive Representation.  Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.
 
29.           Cooperation.  Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder.  This provision shall survive any termination of this
Agreement or Executive’s employment.
 
30.           Captions.  Captions to the Sections of this Agreement are inserted
solely for the convenience of the parties, are not a part of this Agreement, and
in no way define, limit, extend or describe the scope thereof or the intent of
any of the provisions.
 
10

--------------------------------------------------------------------------------


 
31.           Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
 
32.           Applicable Law.  This Agreement shall be construed and the legal
relationship between the parties determined in accordance with the laws of the
State of Nevada without application of its choice of law rules.
 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the day and year first above written, the corporate parry acting through
duly authorized officers.
 

 
FUSHI COPPERWELD, INC.
         
By:
/s/ Fu Li       Fu Li    
Title:  
 

 

 
EXECUTIVE
            /s/ Joseph L. Longever   Joseph L. Longever  

 
11

--------------------------------------------------------------------------------


 
EXHIBIT A
STOCK OPTION VESTING AND EXERCISE PRICE SCHEDULE
 
Note: The number of Shares that will vest and be exercisable on each of the
vesting dates, provided Executive remains employed with the Company or its
subsidiaries on such vesting date, and the applicable exercise price per Share
for such Shares are set forth below; provided, however, that in no event shall
the exercise price per Share be less than the closing price per Share on the
trading day immediately prior to the Effective Date as reported in the Wall
Street Journal.
 
 
Number of Shares
 
Vesting Date
 
Exercise Price per Share
   
40,000
 
November 23, 2010
  $
7.93
   
40,000
 
November 23, 2011
  $
7.93
   
40,000
 
November 23, 2012
  $
7.93
   
40,000
 
November 23, 2013
  $
7.93
   
40,000
 
November 23, 2014
  $
7.93
 

 
12

--------------------------------------------------------------------------------


 
EXHIBIT A-1
RESTRICTED STOCK VESTING SCHEDULE
 
Note: The number of Shares that will vest and become transferable on each of the
vesting dates, provided Executive remains employment with the Company or its
subsidiaries on such vesting date is set forth below.
 


Number of Shares
 
Vesting Date
 
10,000
 
November 23, 2010
 
10,000
 
November 23, 2011
 
10,000
 
November 23, 2012
 
10,000
 
November 23, 2013
 
10,000
 
November 23, 2014

 
13

--------------------------------------------------------------------------------


 
EXHIBIT B
RELEASE
 
This RELEASE (“Release”) dated as of ___________, 20__ between Fushi Copperweld,
Inc., a Nevada corporation (the “Company”), and Joseph L. Longever (the
“Executive”).
 
WHEREAS, the Company and the Executive previously entered into an employment
agreement dated November 23, 2009 (the “Employment Agreement”); and
 
WHEREAS, the Executive’s employment with the Company has terminated effective
______ __, 20__;
 
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:
 
1.           The Executive, on his own behalf and on behalf of his heirs, estate
and beneficiaries, does hereby release the Company, and in such capacities, any
of its subsidiaries or affiliates, and each past or present officer, director,
agent, employee, shareholder, and insurer of any such entities, from any and all
claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of his employment with the Company, or arising out of the
severance of such employment relationship, or arising out of any act committed
or omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed, including, but
not limited to, those which were, could have been or could be the subject of an
administrative or judicial proceeding filed by the Executive or on his behalf
under federal, state or local law, whether by statute, regulation, in contract
or tort, and including, but not limited to, every claim for front pay, back pay,
wages, bonus, fringe benefit, any form of discrimination (including but not
limited to, every claim of race, color, sex, religion, national origin,
disability or age discrimination under the Civil Rights Act of 1866; the Age
Discrimination in Employment Act; the Americans with Disabilities Act; the
Family and Medical Leave Act, the Civil Rights Act of 1964, Title VII, as
amended; the Civil Rights Act of 1991; the Employee Retirement Income Security
Act of 1974, as amended; the Equal Pay Act; the Worker Adjustment and Retraining
Notification Act; the North Carolina Retaliatory Employment Discrimination Act;
Tennessee Human Rights Act or any other federal, state or local law relating to
employment or discrimination in employment, or otherwise), wrongful termination,
emotional distress, pain and suffering, breach of contract, compensatory or
punitive damages, interest, attorney’s fees, reinstatement or reemployment.  If
any arbitrator or court rules that such waiver of rights to file, or have filed
on his behalf, any administrative or judicial charges or complaints is
ineffective, the Executive agrees not to seek or accept any money damages or any
other relief upon the filing of any such administrative or judicial charges or
complaints.  The Executive relinquishes any right to future employment with the
Company and the Company shall have the right to refuse to re-employ the
Executive, in each case without liability of the Executive or the Company.  The
Executive acknowledges and agrees that even though claims and facts in addition
to those now known or believed by him to exist may subsequently be discovered,
it is his intention to fully settle and release all claims he may have against
the Company and the persons and entities described above, whether known, unknown
or suspected.  Employee does not waive his right to file a charge with the EEOC
or participate in an investigation conducted by the EEOC; however, Employee
expressly waives his right to monetary or other relief should any administrative
agency, including but not limited to the EEOC, pursue any claim on Employee’s
behalf.
 
14

--------------------------------------------------------------------------------


 
2.           The Company and the Executive acknowledge and agree that the
release contained in Paragraph 1 does not, and shall not be construed to,
release or limit the scope of any existing obligation of the Company and/or any
of its subsidiaries or affiliates (i) to indemnify the Executive for his acts as
an officer or director of Company in accordance with the bylaws of Company or
the law or (ii) to the Executive and his eligible, participating dependents or
beneficiaries under any existing group welfare (excluding severance), equity, or
retirement plan of the Company in which the Executive and/or such dependents are
participants.
 
3.           The Executive acknowledges that he has been provided at least 21
days to review the Release and has been advised to review it with an attorney of
his choice.  In the event the Executive elects to sign this Release prior to
this 21 day period, he agrees that it is a knowing and voluntary waiver of his
right to wait the full 21 days.  The Executive further understand that he has 7
days after the signing hereof to revoke it by so notifying the Company in
writing, such notice to be received by the Chief Executive Officer of the
Company within the 7 day period.  The Executive further acknowledge that he has
carefully read this Release, knows and understands its contents and its binding
legal effect.  The Executive acknowledge that by signing this Release, he does
so of his own free will and act and that it is his intention that he be legally
bound by its terms.
 
IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.
 

 
FUSHI COPPERWELD, INC.
         
By:
        Name        Title                     
JOSEPH L. LONGEVER
               

 
15

--------------------------------------------------------------------------------

